Citation Nr: 0108215	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  94-43 937	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for syndrome of 
sickness and disease as a result of toxic/allergic reactions.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an increased evaluation for service-
connected asthma with allergic rhinitis and sinusitis. 

5.  Entitlement to an increased evaluation for status post 
prostatectomy, residuals of adenocarcinoma. 

6.  Entitlement to an increased evaluation for residuals of 
erythema multiforme with recurrent urticaria. 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

The Board of Veterans' Appeals (Board) notes that the record 
shows that on February 2, 2001 the veteran's motion to 
advance his appeal on the docket was granted pursuant to 38 
U.S.C. § 7107 and 38 C.F.R. § 20.900(c).  In compliance with 
this action the Board has taken prompt action to promulgate a 
decision in this case.

The issues on appeal stem from timely appealed Department of 
Veterans Affairs (VA) Regional Office (RO) rating decisions 
dating from December 1990.

In a February 1999 decision, the Board of Veterans' Appeals 
upheld the RO's denial of (1) entitlement to service 
connection for syndrome of sickness and disease as a result 
of toxic/allergic reactions, (2) entitlement to service 
connection for fibromyalgia, (3) entitlement to service 
connection for arthritis, (4) entitlement to an increased 
evaluation for service-connected asthma with allergic 
rhinitis and sinusitis and (6) entitlement to an increased 
evaluation for residuals of erythema multiforme with 
recurrent urticaria.  Issue 5, entitlement to an increased 
(compensable) evaluation for status post prostatectomy, 
residuals of adenocarcinoma, was remanded to the RO for 
additional development.  

Thereafter, the appellant sought reconsideration of the 
Board's February 1999 decision.  In April 1999, the Vice 
Chairman denied the appellant's motion for reconsideration of 
the Board's February 1999 decision.  38 U.S.C.A. §§ 7103 7104 
(West 199); 38 C.F.R. 20.1000, 20.1001.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  

While the case was pending at the Court, VA Office of General 
Counsel filed appellee's supplemental response of October 
2000 joining with the appellant in moving the Court to vacate 
the February 1999 Board decision.  

Specifically, VA Office of General Counsel in the appellee's 
supplemental response of October 2000 noted that that the 
appellant's desire to withdraw his appeals was only recently 
clarified when, in his so-called MOTION OPPOSING SUMMARY 
AFFIRMANCE appellant stated, "appellant intended to 
'finalize' the clear and unmistakable error (CUE) issues he 
perfected by withdrawing from appeal any that had not 
previously been withdrawn."  MOTION OPPOSING SUMMARY 
AFFIRMANCE, at 2.

The appellee made a motion for the sake of clarity, in its 
order that the Court should further provide that the 
appellant's appeals of the 6 claims enumerated as "THE 
ISSUES" in the BVA's decision must be deemed withdrawn.  
This will resolve the ambiguity of the current record 
regarding which claims are still viable, and prevent further 
confusion by the RO or BVA in addressing the appellant's CUE 
claims.

The Court granted the request in November 2000, vacated the 
Board's February 1999 decision on the issues of the issues of 
(1) entitlement to service connection for syndrome of 
sickness and disease as a result of toxic/allergic reactions, 
(2) entitlement to service connection for fibromyalgia, (3) 
entitlement to service connection for arthritis, (4) 
entitlement to an increased evaluation for service-connected 
asthma with allergic rhinitis and sinusitis and (6) 
entitlement to an increased evaluation for residuals of 
erythema multiforme with recurrent urticaria and remanded the 
case to the Board for compliance with directives that were 
specified by the Court.  


Although the Court lacked jurisdiction of the remanded issue 
of entitlement to an increased evaluation for status post 
prostatectomy, residuals of adenocarcinoma as such issue was 
not yet the subject of a final Board decision, the Court 
invited the Board's attention to both the Secretary's 
pleadings and the appellant's attempts to withdraw that claim 
from the Board's consideration.  

In this regard, the Board also notes that in a March 1 999 
statement the appellant claimed that the issue of entitlement 
to an increased evaluation for status post prostatectomy, 
residuals of adenocarcinoma was not lawfully before the 
rating board and not appealed by him in a notice of 
disagreement or substantive appeal. 


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested on the issues of (l) 
entitlement to service connection for syndrome of sickness 
and disease as a result of toxic/allergic reactions, (2) 
entitlement to service connection for fibromyalgia, (3) 
entitlement to service connection for arthritis, (4) 
entitlement to an increased evaluation for service-connected 
asthma with allergic rhinitis, (5) entitlement to an 
increased evaluation for status post prostatectomy, residuals 
of adenocarcinoma and sinusitis and (6) entitlement to an 
increased evaluation for residuals of erythema multiforme 
with recurrent urticaria.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000). 

In view of the Court's order of November 30, 2000, the 
Secretary's pleadings and the appellant's contention that he 
tried to withdraw the claims addressed by the February 1999 
Board decision in order to pursue CUE claims in the 
underlying RO decisions, it is apparent that the appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration. 

Accordingly, the Board does not have jurisdiction to review 
the six issues on appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



